PER CURIAM.
Safeway Insurance Company appeals a final judgment for attorney’s fees under section 627.428, Florida Statutes (1989). We conclude that the trial court applied the correct legal standards and that the factual findings are supported by substantial competent evidence, see Raheb v. Di Battisto, 483 So.2d 475, 476 (Fla. 3d DCA 1986); Oceanic Int’l Corp. v. Lantana Boatyard, 402 So.2d 507, 511-12 (Fla. 4th DCA 1981); In re Estate of Donner, 364 So.2d 742, 748 (Fla. 3d DCA 1978), including the finding that the hours claimed by counsel were reasonably, necessarily, and prudently expended. No reversible error having been shown by any of the points on appeal, the judgment is affirmed.
Affirmed.